DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.

Reasons for Allowance
	The following is Examiner’s reasons for allowance:
	This application has been previously allowed on 9/22/21.  Upon reviewing the reasons that were previously provided and the references newly submitted Examiner maintains the previous rational for determining the claims to be allowable.  
The claimed subject matter drawn to a method of treating Alzheimer's disease in a subject in need of treatment thereof, wherein the method comprises administering to the subject a having the structure  disclosed as 4CL27aI is allowed as being neither anticipated by nor obvious over the closest prior art.
The closest prior art is described as follows:
Lu et al. in Alzheimer's and Dementia, (July 2013) Vol. 9, No. 4, Supp. 1, pp. 893-894. Abstract Number: P4-432 (cited in the now withdrawn 103(a) rejection) is considered to be the closest prior art.
Lu teaches biochemical and imaging studies establishing ZCL278 as the first small molecule targeting Cdc42-intersectin interaction, and proof-of-concept results showing the effectiveness of ZCL278 to interfere with Golgi organization and neuronal cytoskeleton. Lu teaches studies on the ZCL series of compounds showed favorable drug tolerance, potential CNS effects, and distinct neuronal responses to staurosporine and glutamate induced neuronal toxicity. Lu teaches in studies employing isolated primary cortical neurons from triple transgenic (8xTg) mice (an art-recognized model for Alzheimer’s disease (AD)) which further validated the potential significant involvement of actin cytoskeleton in AD pathogenesis. Lu concludes that the discovery of the ZCL series of chemicals could form a novel compound base to potentially develop into AD modifying therapeutics.
Lu does not disclose any data, explicitly teach the effect of administering ZCL278 to a subject in need of treatment of (AD) or the effect of administering ZCL278 in any animal model of AD. Accordingly, Lu does not teach or suggest whether the “effectiveness of ZCL278 to interfere with Golgi organization and neuronal cytoskeleton” would reasonably correlate with effectiveness in treating AD in a subject in need thereof. As such there is insufficient data presented in Lu for one of ordinary skill to conclude that the “novel compound base” from which ZCL278 derives, would in fact “potentially develop into AD modifying therapeutics”.
Further, as discussed in the Declaration of Qun Lu submitted on February 10, 2021, more detailed mechanistic studies disclosed for ZCL278 would have dissuaded one of ordinary skill from any reasonable expectation that administration of ZCL278 would treat a subject having Alzheimer’s disease. Specifically, Lu states (Declaration, paragraph 10) that Friesland et a/. (2013, PNAS, 110(4): 1261-1266) teaches that ZCL278 reduces the number of branches of embryonic CNS neurons and inhibited the growth cone dynamics in culture, wherein the degeneration of neuronal branches and growth cone dynamics are important to synaptic dysfunctions and are hallmark pathologies in AD. Qun states that “The fact that ZCL278 reduced the complexity of neuronal processes suggested to us at the time that ZCL278 would promote AD, rather than be useful as a treatment to slow or stop AD”.
The specification discloses that ZCL278 decreased contact avoidance in the 3xTg AD mouse model to levels approaching WT mice (Figure 3B). The specification discloses, in Figure 6, that no amyloid deposition was observed in the hippocampus cf WT mice, regardless of whether or not the mice received administration of ZOL278, an average of 4 amyloid deposits was observed in the hippocampus in untreated SxTg AD mice but that SxTg AD mice treated with 2CL278 showed no amyloid deposits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628